Order entered March 26, 2020




                                   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                             No. 05-18-00982-CV

                        JOHN H. GEORGE, Appellant

                                     V.

                  MARIA GUADALUPE GEORGE, Appellee

               On Appeal from the 254th Judicial District Court
                            Dallas County, Texas
                    Trial Court Cause No. DF-17-11713

                                  ORDER

        Appellee’s second motion for extension of time to file her brief is

GRANTED, and the time for appellee to file her brief is EXTENDED to April 30,

2020.


                                          /s/   LANA MYERS
                                                PRESIDING JUSTICE